Citation Nr: 1716567	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  16-48 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.  


REPRESENTATION

Appellant (Veteran) represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1951 to February 1953.  This appeal comes before the Board of Veterans' Appeals (Board) from a July 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A July 2015 VA compensation examination report addressing the Veteran's psychiatric state raises the issue of whether posttraumatic stress disorder (PTSD) is service connected.  In the report, the examiner indicated that previous VA assessment found the Veteran with PTSD, and attributed the disorder to combat service in Korea.  This issue has not been adjudicated by the AOJ.  As such, the Board does not have jurisdiction over this issue.  It is therefore referred to the AOJ for appropriate development.  


FINDING OF FACT

The evidence is in equipoise regarding whether the Veteran's need for regular aid and attendance is due to service-connected disability.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114 (l), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since July 2013, the Veteran has claimed entitlement to SMC based on his need for regular aid and attendance due to impairment caused by service-connected disability.  The record documents that he developed hand, lower extremity, and back disabilities as the result of shrapnel wounds he received during combat service in Korea in the early 1950s.  His most recent claim was filed on March 28, 2016.  

SMC is warranted when a veteran is so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2016).  The following will be accorded consideration in determining the need for regular aid and attendance: inability of veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist, nor is it necessary that there be a constant need for aid and attendance.  Id.  However, entitlement requires at least one of the above enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222, 224-5 (1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is service-connected for the following disabilities: residuals of a left thigh shell fragment wound rated as 30 percent disabling, left knee arthritis with knee replacement rated as 30 percent disabling, right knee arthritis with knee replacement rated as 30 percent disabling, lumbar spine arthritis and stenosis, due to shell fragment injury to the back, rated as 20 percent disabling, residuals of left hand shell fragment wound rated as 10 percent disabling, bilateral pes planus rated as 10 percent disabling and, rated as 0 percent disabling, bilateral hearing loss, scar tissue related to the fragment wounds to the back and leg, and bilateral lower extremity radiculopathy related to the back arthritis.  The combined rating is 80 percent since May 2016.  Effective February 2008, the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

The evidence in this matter consists of VA treatment records dated until March 2016, multiple VA compensation examination reports addressing the respective service-connected disabilities, and May 2016 and January 2015 VA examination reports specifically addressing the issue of aid and attendance.  This evidence demonstrates that the Veteran is in need of regular aid and attendance from another person.  Moreover, it is in relative equipoise regarding whether service-connected disabilities cause the need for regular aid and attendance.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The most recent evidence addressing the Veteran's disability is found in the May 2016 VA report addressing aid and attendance.  This examiner notes significant disability due to service-connected lower extremity and lower back disability, and to nonservice-connected dementia.  The examiner stated that:

The wife pulls him out of bed in the morning, he can get up from a sitting position with the support of a walker.  He goes to the bathroom, the wife cleans him up after a bm.  An aide comes 5x a week to give him a shower and dresses him, the aide stays only 45 minutes.  On other days, the wife gives him the shower herself and dresses him.  He cannot reach his feet, the wife puts on socks and shoes for him.  The wife is the caregiver who places his meals in front of him, cuts his meat, puts cream cheese on his bread, he can feed himself but he drops some pieces unto his shirt.  No choking with solids or liquids but occasionally has a coughing spell when swallowing his pill that his wife puts in his mouth.  He is able to drink from a cup.  The vet requires direction which he can follow, otherwise he does no action on his own.  They sometimes go out for a walk half a block in the neighborhood, he uses his walker, while the wife follows him with his wheelchair.  He is not able to go anywhere without his wife, and she does not leave him by himself.  She directs him all the time what to do.

When not going to the doctor, he stays home in a recliner and watches TV.  He has less back discomfort as long as he is sitting and relaxed.  He wears a diaper at home, and sleeps with the diaper, he generally soaks his diaper at night, also has occas BM on his diaper.  [W]ife said that when they go out, he does not wear a diaper to respect his pride, but she toilets him, goes with him in the bathroom to give him direction and to assist and clean him.  The wife takes care of the finances.  He does not know his income and his expenses.  He is not able to protect himself from hazards of the daily environment.  The vet was evaluated by Neurology associates in Boca 1/21/2016 due to difficulty walking; had tests and dx: Dementia of moderate severity, likely Alzheimer's and vascular cognitive impairment, lumbar spinal stenosis., emg evidence of rt carpal tunnel syndrome and rt ulnar neuropathy.

The May 2016 examiner also indicated that dizziness and imbalance occasionally affected the Veteran's ability to ambulate, and that he leaves home mainly to visit with a doctor, always accompanied by his wife.  The examiner found the Veteran's impairment permanent.  The examiner stated, "he needs to be directed in all activities of daily living."  The examiner closed the report by listing current diagnoses, which included each of the service-connected lower extremity and back disorders, and "dementia of moderate level of severity."  The examiner did not expressly address to what extent the need for regular aid and attendance was driven by dementia, or service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  

Similarly, the January 2015 VA examiner addressing aid and attendance did not distinguish service-connected disability from impairment caused by dementia.  Nevertheless, the examiner noted service-connected disability when describing impairment.  The examiner stated: 

Veteran is an 86 YO Male with chronic medical problems; he needs assistance with ADL, bathing, grooming, dressing, and toileting.  Veteran needs constant reminder and assistance with taking his medication.  [Veteran's wife] states that she is her husband's sole caregiver.  [Veteran's wife] reports that husband is weak and he is on fall [precaution], he requires constant monitoring.  Veteran is wheelchair bound (he uses electric scooter), he can barely walk just a few steps.  He uses walker at home for short distances to the bathroom.

The January 2015 examiner found the Veteran unable to perform self-feeding, dressing, undressing, bathing, grooming, toileting, and walking.  The examiner also noted constant imbalance affecting the ability to ambulate, and stated that service-connected back and leg disabilities affected the Veteran's ability to protect himself "from the daily environment."  The examiner also noted the Veteran's dementia, and his "declining mental status" but did not indicate that dementia created the need for regular aid and attendance.  The examiner indicated that the Veteran only left home for medical appointments, and that his impairment was permanent.  The examiner concluded that the Veteran "requires constant monitoring."  

The Board finds each of the aid and attendance examination reports to be of probative value.  Each examiner detailed the Veteran's medical history and indicated a review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  Further, the May 2016 examiner evaluated the Veteran in person (the January 2015 report is based on a phone interview with the Veteran's wife).  The Board also notes that VA treatment records dated until as recent as March 2016, in addition to several VA compensation examination reports addressing foot, knee, leg, radicular, and back disability, consistently note the Veteran's inability to function independently due to disability associated with service-connected disability.  

In sum, the evidence is clear that the Veteran is unable to dress or undress himself, is unable to keep himself ordinarily clean and presentable, is unable to feed himself entirely, and is unable to attend to the wants of nature by himself.  It is also clear that he needs protection from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352.  It is not clear in the record to what extent nonservice-connected dementia impairs the Veteran.  Nevertheless, in each of the reports summarized above, the Veteran's service-connected disability is emphasized when discussing the need for regular aid and attendance.  With resolution of all reasonable doubt in the Veteran's favor, the Board finds that, collectively, such evidence indicates that the Veteran is so helpless as to be in need of regular aid and attendance of another person because of the manifestations of his service-connected back and lower extremity disabilities.

Based on the foregoing, the Board cannot find that a preponderance of the evidence is against the claim.  See Alemany and Gilbert, both supra.  As such, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person is granted, subject to controlling regulations governing the payment of monetary awards. 



____________________________________________
G.A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


